 

oO on oom nO F&F WO DN =

mM PN NM NM NM NH NH ND HMO = | | BSB BS Se So FS | =
on oo Mm FR WH HD = CO O DAN OO NON FF WO ND |] O

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

 

 

 

ROBERT SPAHR, Case No. 3:19-cv-00267-MMD-CBC
Plaintiff ORDER
Vv.
EON eee rR ELY STATE
Defendants
I. DISCUSSION

On May 29, 2019, this Court issued an order directing Plaintiff to file an application
to proceed in forma pauperis and to submit a complaint. (ECF No. 3). On May 31, 2019,
Plaintiff filed an application to proceed in forma pauperis and submitted a complaint. (ECF
Nos. 4, 4-1). However, the application to proceed in forma pauperis is incomplete.

Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff rust complete an
application to proceed in forma pauperis and attach both an inmate account statement
for the past six months and a properly executed financial certificate. Plaintiff has not
submitted a properly executed financial certificate or an inmate account statement. (See
ECF No. 4). The Court will retain Plaintiff's civil rights complaint (ECF No. 4-1), but will
not file it until the matter of the payment of the filing fee is resolved. Plaintiff will be granted
one final opportunity to cure the deficiencies of his application to proceed in forma
pauperis by filing a properly executed financial certificate and an inmate account
statement, or in the alternative, pay the full filing fee for this action. If Plaintiff fails to file
a properly executed financial certificate and an inmate account statement, the Court will
dismiss the case in its entirety, without prejudice, to file a new case when Plaintiff is able
to acquire the necessary documents to file a complete application to proceed in forma
pauperis.
i. CONCLUSION

For the foregoing reasons, IT |S ORDERED that the Clerk of the Court WILL SEND

 
oOo on oOo nO F&F WO DN =

mM NM NM HM NM NM HM NDP NM |B | FP |S Ba |S |B Ho SS =
oN Oom B&B WO NYO |= CO O DAN OO ON F&F W NY | CO

 

Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
as the document entitled information and instructions for filing an ir forma pauperis
application.

IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
Plaintiff will either: (1) file a properly executed financial certificate and a1 inmate account
statement in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a
civil action (which includes the $350 filing fee and the $50 administrative fee).

IT IS FURTHER ORDERED that, if Plaintiff fails to timely file a properly executed
financial certificate and an inmate account statement, the Court will dismiss the case,
without prejudice, for Plaintiff to file a new case when he is able to acquire the necessary

documents to file a complete application to proceed in forma pauperis.

DATED: tf 2/4

U STATES ISTRATE JUDGE

 
